Lisa Van Amburg, Chief Judge,
concurring.
I concur in result' with the majority opinion because Batson requires a finding of purposeful discrimination and, deferring to the trial court as our standard of review requires, I cannot firmly conclude from this record that the trial court’s ruling is clearly erroneous.
*860. Missouri courts cannot ignore, however, the growing body, of evidence that racial bias, whether purposeful or unconscious, impacts jury selection to the detriment of citizens of color and the integrity of our justice system. In the wake of Ferguson and two separate investigations by the U.S. Department of Justice finding racial disparity in the treatment of defendants in St. Louis County, the Supreme Court of Missouri established a Commission on Racial and Ethnic Fairness to examine current practices and recommend improvements to ensure fairness and impartiality in the judicial process. Concurrently, Missouri judges will receive “implicit bias” training as part of this year’s judicial education curriculum. As Chief Judge Breckenridge recently observed in her State of the Judiciary address to the General Assembly, “even a perception that justice is contingent on the color of one’s skin ... should concern us all.”1
I do not, as the majority suggests, “intimate abandonment of the long-held principle of appellate deference to credibility determinations made by the trial court.” Implicit bias, precisely because it is a subconscious phenomenon, does not lend itself to credibility determination by trial judges. Consequently, Batson and its proof framework, does not and cannot address implicit bias injury selection. We are not the only jurists grappling with the limitations of Batson in the face of voluminous research confirming the perpetuity of racial bias despite three decades of Batson challenges. Our colleagues in Washington offer a thorough examination and discussion in State v. Saintcalle, 178 Wash.2d 34,309 P.3d 326 (2013).2 While the entire plurality opinion warrants consideration, certain observations relevant here.can be summarized as follows.'
“The human mind must think with the aid of categories. We cannot possibly avoid this process. Life is just too short to have differentiated concepts about everything.” Id. at 335, citing Antony Page, Batson’s Blind-Spot: Unconscious Stereotyping and the Peremptory Challenge, 85 B.U. L.Rev. 155, 185 (2005).3 But the fact that discrimination is frequently unconscious does not make it any less pernicious. Id. at 336. “People are rarely aware of the actual reasons for their discrimination and will genuinely believe the race-neutral reason they create to mask it.” Id. at 335, citing Page. At the same time, however, “attorneys ... rely on stereotypes and generalizations to guide the use of peremptory challenges in an attempt to obtain the most favorable jury possible in a given case.”4 Id. at 355, citing inter alia Hale StaRR & Mark McCormick, Jury Selection (4th ed.2010). “It would be naive to think that attorneys do not rely on readily available and plausible race-neutral reasons to circumvent Batson.” Id. at 359. ‘“Any attorney worth his salt can make up something to get over a Batson challenge. And literally ... [they] do.’ ” Id., citing Star & McCor*861mick (quoting a prosecutor). So, whether a prosecutor is genuinely unaware of his bias or just adept at concealing it, when Batson’s third step hinges on credibility, the result is the same. The defendant’s burden of proving pretext is virtually insurmountable.
Here, the State’s explanation for striking an African-American financial analyst but not a white financial investigator is suspect. Both jurors earned a living drawing conclusions from numerical information. Even accepting the State’s dubious assertion that analyzing numbers is different than investigating them, by the State’s logic, based solely on stereotypes and generalization, expertise in math and “number-crunching” renders entire sectors of our labor force incapable of abductive reasoning and thus unfit to serve. This is not a credible hypothesis. Although we must .defer to the trial court’s finding and-refrain .ft-om .speculating whether the State would have struck a white analyst, the empirical evidence illustrates the need for careful scrutiny. In one study, attorneys were given two juror profiles, identical in all respects except for race, and instructed to strike one. -Attorneys struck the black profile with significantly greater frequency, but hardly any of them recognized race as a factor. : Id, at 357-358 citing Samuel R. Sommers & Michael I. Norton, Race-Based Judgments, Race-Neutral Justifications: Experimental Examinations' of Peremptory Use and the Batson Challenge Procedure, 31 Law & Hum. Behav., 261, 266-267. (2007).5, 6
Additionally, psychological tendencies such as confirmation bias (seeking to con*862firm rather than contradict a hypothesis) and selective information processing (accepting confirming evidence but ignoring contradictory evidence) operate to entrench attorneys’ pre-existing biases, including racial stereotypes and generalizations. Id. at 364, citing Alafair S. Burke, Prosecutors and Peremptories, 97 Iowa L.Rev. at 1480-81 (2012). Here, the State’s failure to notice a white juror’s felony record while striking two black jurors with felonies could be characterized as selective information processing. But Bat-son provides no remedy for unconscious discrimination, and we are bound by the trial court’s finding that it was an oversight.
Batson’s criterion of purposeful discrimination is all the more troublesome in that it essentially “requires judges to accuse attorneys of deceit and racism in order to sustain” the challenge. Id. at 338, citing Robin Charlow, Tolerating Deception and Discrimination After Batson, 50 Stan. L.Rev. 9, 11 (1997) (noting one judge’s “uncomfortable feeling that she had just rendered an official ruling that the attorney was lying to the court”). And if the judge resolves that dilemma by ruling in the State’s favor, the problem is compounded by our deference to the trial court’s assessment of credibility.
Simply put, we cannot pretend that Bat-son adequately addresses racial bias in jury selection. In my view, we must prioritize the guaranty of a fair trial in the State of Missouri by acknowledging the reality of unconscious bias in our courtrooms and joining the national conversation seeking alternatives to Batson.

. https://www.courts.mo.gov/page.jsp?id= 96693.


. See also Miller-El v. Dretke, 545 U.S. 231, 266-273, 125 S.Ct. 2317, 162 L.Ed.2d 196 (2005) (J. Br'eyer, concurring), and Judge Mark W. Bennett, Unraveling the Gordian Knot of Implicit Bias in Jury Selection: The Problems of Judge-Dominated Voir Dire, the Failed Promise of Batson, and Proposed Solutions, 4 Harv. L. & Pol’y Rev. 149, 158 (2010).


. Readers interested in testing their own biases can find myriad online tools for that purpose. One reputed resource is the Implicit Association Test (IAT) developed by scientists from Harvard University, the University of Washington, the University of Virginia, and Yale University, www.projectimplicit.com.


. To be sure, attorneys on both sides of a given case engage in this practice.


. In one condition of the experiment, the first profile was white and the second was black. Attorneys struck the black juror ’57% of the time and the white juror 21% of the time. In another condition, the first profile was black and the second was white. Attorneys struck the black juror 79% of the time and the white juror 43% of the'time. Almost all attorneys (96%) cited race-neutral substantive justifications and very few. (8%) admitted that race was influential at all.


. "Evidence from other jurisdictions confirms that racial discrimination in the use of peremptory challenges is widespread. Numerous studies in other states have consistently and uniformly shown a significant influence of race on the use of peremptory challenges in actual practice. Racial disparities in peremptory usage have been documented in the courts of Alabama, Georgia, Illinois, Louisiana, North Carolina, Pennsylvania, and Tex-' as. See Equal Justice Initiative, Illegal Racial Discrimination injury Selection: A Continuing Legacy 14 (2010) (noting studies finding substantial racial disparities in peremptory usage :in Alabama, Georgia, and Louisiana); Catherine M. Grosso & Barbara O'Brien, A ,. Stubborn Legacy: The Overwhelming Importance of Race in Jury Selection in 173 Post-Batson North Carolina 'Capital'Trials, 97 Iowa L.Rev. 1531, 1538-40 & n. 55 (2012)-(discuss-ing studies of peremptory challenge , usage finding racial disparities in Illinois, Louisiana, North Carolina, Pennsylvania, and Texas). - Many of these studies have found that, even after controlling for numerous other potentially relevant factors, race remains highly determinative of peremptory usage. See Grosso & O'Brien, supra, at 1533, 1547, 1552-54 (review of capital trials in North Carolina finding that even after 'controlling for 65 .other variables, "a black venire member had 2.48 times the odds of being struck by the state as did a venire member of ánother race”); Starr & McCormick, 'supra:, at 17-7 to 17-8 (discussing a comprehensive review of criminal trials in Dallas finding widespread racial disparities and also finding that “ 'no factor reduced the importance ■ of ' race’ ” (quoting Steve McGonigle et al., Jurors' Race, A Focal Point For Defense: Rival Lawyers Reject Whites at Higher Rate, The Dallas 'Morning ‘ News, Jan. 24, 2006)); David C. Baldus et ál., The Us'e of Peremptory Challenges- in Capital Murder Trials: A Legal and Empirical Analysis, 3 U. Pa. J. ;Const. L. 3, 46, 60, 72, 121 (2001) (review of Philadelphia capital murder cases finding that even after controlling for numerous variables "venire member race was a major determinant in the use of peremptories”).” Saintcalle, 309 P.3d at 357.